In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-16-00415-CV


                         IN THE INTEREST OF J.F.M., A CHILD

                           On Appeal from the 223rd District Court
                                     Gray County, Texas
               Trial Court No. 38,527, Honorable Phil N. Vanderpool, Presiding

                                    December 29, 2016

                             MEMORANDUM OPINION
                    Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, S.L.M., filed a notice of appeal in the above-referenced cause without

paying the requisite filing fee. By letter dated November 9, 2016, the Clerk of this Court

notified S.L.M. that failure to pay the filing fee within ten days could result in dismissal of

the appeal. TEX. R. APP. P. 42.3(c). The filing fee was not paid. Instead, on November

28, 2016, S.L.M.’s retained counsel filed a motion to withdraw, citing a breach of the fee

agreement and lack of communication with S.L.M. as cause. On December 8, 2016, we

granted counsel’s motion to withdraw. By letter that same day sent to S.L.M.’s last

known address, the Clerk notified her that failure to pay the filing fee by December 19

would result in dismissal of the appeal. The Clerk also informed S.L.M. that she could
file a statement of inability to afford payment of court costs if she could not afford to pay

the filing fee. See TEX. R. APP. P. 20.1(c). To date, S.L.M. has neither paid the filing fee,

communicated to the Clerk that she is presumed indigent under Rule 20.1, nor sought

leave to proceed without payment of costs.


       Because S.L.M. failed to comply with a requirement of the appellate rules and a

notice from the Clerk requiring action within a specified time, we dismiss the appeal.

TEX. R. APP. P. 42.3(c).




                                                         Per Curiam




                                             2